DETAILED ACTION

Examiner’s Notes
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is responsive to ‘Pre-Brief Conference request’ filed on 01/07/2021, and this action is NON-FINAL.

Remarks
Claims 1 and 21-22 are amended.
Claims 2-4, 8-9, 13, 15-20, and 23 are cancelled. 
Claims 28-29 are new.
Claims 1, 5-7, 10-12, 14, 21-22, and 24-29 are pending.

Status of Rejections
All previous rejections under 35 U.S.C. 103 are modified.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-7, 10-12, 14, 21-22, and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “top surfaces of the plurality of conductors being on a same plane as a top surface of the busbar when viewed in a cross-sectional view” in lines 10-11, which is not supported by the specification or originally presented claims.  The Applicant’s specification does not describe the recitation and all figures do not support the recitation.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 21 recites “top surfaces of the plurality of conductors being on a same plane as a top surface of the busbar when viewed in a cross-sectional view” in lines 10-11, which is not supported by the specification or originally presented claims.  The Applicant’s specification does not describe the recitation and all figures do not support the recitation.  All claims which depend on clam 21 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 22 recites “top surfaces of the plurality of conductors being on a same plane as a top surface of the busbar when viewed in a cross-sectional view” in lines 8-9, which is not supported by the specification or originally presented claims.  The Applicant’s specification does .

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 28 recites “connect to a circuit external to a circuit” in line 2.  It is unclear what Applicant intends the recitation “connect to a circuit external to a circuit” to further limit.  Appropriate correction is required.
	Claim 28 recites “a circuit” in line 2.  It is unclear whether the claimed “a circuit” is identical to or a different feature from the claimed “a circuit” previously recited.  Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 21-22, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over LUCH (US 6414235 B1) in view of BASOL (US 20080053522 A1), KANG (US 20110079274 A1), and TAKEDA (US 20100126565 A1).
	Regarding claim 1, LUCH teaches a solar energy receiver (series connected photovoltaic arrays, see Fig. 83 and refer to Figs. 2, 67-68, and 72-73 for the components; C21/L10-L12, In order to promote simplicity of presentation, layers 75, 13, 14, 11 and 18 of structure 300 will be depicted as a single layer 370 in subsequent embodiments) comprising:
a support structure (support web 400);
a plurality of active photovoltaic (PV) devices (see the plurality of PV (photovoltaic) cells 308) disposed on the support structure (see Fig. 83), each PV device including 
an active receiver element (see the active receiver element with a single layer 370 (semiconductor structure 11, base layer of metal 13, metal based layer 14, window electrode 18) and conductive strips 304, 306) configured to collect incident light for conversion to electrical energy (The active receiver element with the single layer 370 (semiconductor structure 11, base layer of metal 13, metal based layer 14, window electrode 18) and conductive strips 304, 306 is considered to have a capability of this function) (see the discussion above and Figs. 68, 83)..
	Regarding the claimed “a busbar extending along a first edge of the active receiver element, and a plurality of conductors connected to the busbar and extending towards a second edge of the active receiver element, the second edge being opposite the first edge”, LUCH discloses thin film photovoltaic junctions on metal substrates (Abstract), wherein Figs. 68-70 of LUCH shows that the conductive strips 304 are deposited on the window electrode 18, but does not explicitly disclose the claimed feature.  However, BASOL discloses thin film solar cell 
	Therefore, modified LUCH teaches
a busbar (see the busbar of BASOL) extending along a first edge of the active receiver element (see the discussion above, Fig. 83 of LUCH and Fig. 2 of BASOL, see the right edge of the active receiver element with a single layer 370 of LUCH), and 
a plurality of conductors (see the fingers of BASOL) connected to the busbar and extending towards a second edge of the active receiver element, the second edge being opposite the first edge (see the discussion above, Fig. 83 of LUCH and Fig. 2 of BASOL, see the left edge of the active receiver element with a single layer 370 of LUCH), and 
a plurality of connectors (see the conductive adhesive strips 42 in Fig. 83 of LUCH), each configured to connect a busbar of a respective one of the plurality of active PV devices to an underside of an adjacent active PV device of the plurality of active PV 

    PNG
    media_image1.png
    479
    951
    media_image1.png
    Greyscale

	Regarding the claimed “top surfaces of the plurality of conductors being on a same plane as a top surface of the busbar when viewed in a cross-sectional view”, modified LUCH teaches top surfaces of the plurality of conductors and a top surface of the busbar (see the discussion above), but does not explicitly disclose the claimed feature.  However, TAKEDA discloses a solar cell electrode, wherein the bus bar had 15 μm thickness, and the finger lines had 15 μm thickness after firing [0048].  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thicknesses of the fingers and the busbar so as to be 15 μm, 
	
	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	LUCH teaches the plurality of active PV devices comprise front contact PV cells (see the window electrode 18 in Fig. 68, which is a front contact; Therefore, the plurality of PV (photovoltaic) cells 308 are considered to be front contact PV cells).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	LUCH teaches each of the plurality of connectors  is an electrically conductive adhesive to bond to the busbar of the respective one of the plurality of active PV devices and to the underside of the adjacent active PV device of the plurality of active PV devices (see each of the conductive adhesive strips 42 in Fig. 83 of LUCH, which has a capability of the function) (see the rejection of claim 1, Fig. 83 of LUCH and Fig. 2 of BASOL).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 6.
	Regarding the claimed “wherein the electrically conducting adhesive includes a solder”, LUCH teaches the electrically conducting adhesive includes the conductive adhesive strip (see 
	 
	Regarding claim 21, LUCH teaches a solar energy receiver (series connected photovoltaic arrays, see Fig. 83 and refer to Figs. 2, 67-68, and 72-73 for the components; C21/L10-L12, In order to promote simplicity of presentation, layers 75, 13, 14, 11 and 18 of structure 300 will be depicted as a single layer 370 in subsequent embodiments) comprising:
a support structure (support web 400);
a plurality of active photovoltaic (PV) devices (see the plurality of PV (photovoltaic) cells 308) disposed on the support structure (see Fig. 83), each active PV device including 
an active receiver element (see the active receiver element with a single layer 370 (semiconductor structure 11, base layer of metal 13, metal based layer 14, window electrode 18) and conductive strips 304, 306) configured to collect incident light for conversion to electrical energy (The active receiver element with the single layer 370 (semiconductor structure 11, base layer of metal 13, metal based layer 14, window 
	Regarding the claimed “a busbar extending along a first edge of the active receiver element, and a plurality of conductors connected to the busbar and extending towards a second edge of the active receiver element, the second edge being opposite the first edge”, LUCH discloses thin film photovoltaic junctions on metal substrates (Abstract), wherein Figs. 68-70 of LUCH shows that the conductive strips 304 are deposited on the window electrode 18, but does not explicitly disclose the claimed feature.  However, BASOL discloses thin film solar cell structures, wherein Fig. 2 shows the busbar 22 and the fingers 21 are deposited on the transparent conductive layer 28 (see Fig. 2), wherein during this interconnection process ribbons may be soldered onto the busbars and bottom electrodes of the cells or the cells may be laid on each other in a shingled manner so that the bottom electrode of one cell touches the busbar of the next cell [0008].  Additionally, KANG discloses the photoelectrode 113 may include a transparent conductive layer 111 and a grid electrode 112 formed in a mesh or grid pattern on the transparent conductive layer 111, wherein the grid electrode 112 reduces the electrical resistance of the photoelectrode 113, and functions as a collector wire that collects electrons generated by photoelectric conversion and provides a current path having a low resistance [0039].  It would have been obvious to one of the ordinary skill in the art at the time of invention to employ the bus bar and fingers on the window electrode so that the bottom electrode of one cell touches the busbar of the next cell in the device of modified LUCH as taught by BASOL and KANG, because the bus bar and fingers reduce the electrical resistance and functions as a collector wire that collects electrons generated by photoelectric conversion and provides a current path having a low resistance.
	Therefore, modified LUCH teaches
a busbar (see the busbar of BASOL) extending along a first edge of the active receiver element (see the discussion above, Fig. 83 of LUCH and Fig. 2 of BASOL, see the right edge of the active receiver element with a single layer 370 of LUCH), and 
a plurality of conductors (see the fingers of BASOL) connected to the busbar and extending towards a second edge of the active receiver element, the second edge being opposite the first edge (see the discussion above, Fig. 83 of LUCH and Fig. 2 of BASOL, see the left edge of the active receiver element with a single layer 370 of LUCH), and
a plurality of connectors (see the conductive adhesive strips 42 in Fig. 83 of LUCH), each configured to connect a busbar of a respective one of the plurality of active PV devices to an underside of an adjacent active PV device of the plurality of active PV devices (see the discussion above, Fig. 83 of LUCH and Fig. 2 of BASOL),
wherein the plurality of PV active devices are disposed in a shingle arrangement such that active receiver element of a first active PV device (see the active receiver element with a single layer 370 (semiconductor structure 11, base layer of metal 13, metal based layer 14, window electrode 18) and conductive strips 304, 306 of the first PV cell in Fig. 83 attached below) hides a busbar of a second active PV device (see the discussion above, Fig. 83 of LUCH and Fig. 2 of BASOL) from incident light (The incident light is considered to illuminate from top to bottom; The active receiver element with a single layer 370 (semiconductor structure 11, base layer of metal 13, metal based layer 14, window electrode 18) and conductive strips 304, 306 of the first PV cell in Fig. 83 

    PNG
    media_image1.png
    479
    951
    media_image1.png
    Greyscale

	Regarding the claimed “top surfaces of the plurality of conductors being on a same plane as a top surface of the busbar when viewed in a cross-sectional view”, modified LUCH teaches top surfaces of the plurality of conductors and a top surface of the busbar (see the discussion above), but does not explicitly disclose the claimed feature.  However, TAKEDA discloses a solar cell electrode, wherein the bus bar had 15 μm thickness, and the finger lines had 15 μm thickness after firing [0048].  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thicknesses of the fingers and the busbar so as to be 15 μm, respectively, in modified LUCH as taught by TAKEDA, because the change in configuration of a element is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Therefore, modified LUCH teaches top surfaces of the plurality of conductors being on a same plane as a top surface of the busbar when viewed in a cross-sectional view (Since the fingers and the busbar have the same thickness (15 μm), the top surfaces of the fingers are on a same plane as the top surface of the busbar when viewed in a cross-sectional view).

  	Regarding claim 22, LUCH teaches a solar energy receiver (series connected photovoltaic arrays, see Fig. 83 and refer to Figs. 2, 67-68, and 72-73 for the components; 
a plurality of active photovoltaic (PV) devices (see the plurality of PV (photovoltaic) cells 308), each active PV device including 
an active receiver element (see the active receiver element with a single layer 370 (semiconductor structure 11, base layer of metal 13, metal based layer 14, window electrode 18) and conductive strips 304, 306) configured to collect incident light for conversion to electrical energy (The active receiver element with the single layer 370 (semiconductor structure 11, base layer of metal 13, metal based layer 14, window electrode 18) and conductive strips 304, 306 is considered to have a capability of this function) (see the discussion above and Figs. 68, 83);
	Regarding the claimed “a busbar extending along a first edge of the active receiver element, and a plurality of conductors connected to the busbar and extending towards a second edge of the active receiver element, the second edge being opposite the first edge”, LUCH discloses thin film photovoltaic junctions on metal substrates (Abstract), wherein Figs. 68-70 of LUCH shows that the conductive strips 304 are deposited on the window electrode 18, but does not explicitly disclose the claimed feature.  However, BASOL discloses thin film solar cell structures, wherein Fig. 2 shows the busbar 22 and the fingers 21 are deposited on the transparent conductive layer 28 (see Fig. 2), wherein during this interconnection process ribbons may be soldered onto the busbars and bottom electrodes of the cells or the cells may be laid on each other in a shingled manner so that the bottom electrode of one cell touches the busbar of the next cell [0008].  Additionally, KANG discloses the photoelectrode 113 may include a transparent conductive layer 111 and a grid electrode 112 formed in a mesh or grid pattern on the transparent conductive layer 111, wherein the grid electrode 112 reduces the electrical resistance of the photoelectrode 113, and functions as a collector wire that collects electrons generated by photoelectric conversion and provides a current path having a low 
	Therefore, modified LUCH teaches
a busbar (see the busbar of BASOL) extending along a first edge of the active receiver element (see the discussion above, Fig. 83 of LUCH and Fig. 2 of BASOL, see the right edge of the active receiver element with a single layer 370 of LUCH), and 
a plurality of conductors (see the fingers of BASOL) connected to the busbar and extending towards a second edge of the active receiver element, the second edge being opposite the first edge (see the discussion above, Fig. 83 of LUCH and Fig. 2 of BASOL, see the left edge of the active receiver element with a single layer 370 of LUCH), and 
a plurality of connectors (see the conductive adhesive strips 42 in Fig. 83 of LUCH), each configured to connect a busbar of a respective one of the plurality of active PV devices to an underside of an adjacent active PV device of the plurality of active PV devices (see the discussion above, Fig. 83 of LUCH and Fig. 2 of BASOL),
wherein the plurality of active PV devices are arranged such that active receiver element of a first active PV device (see the active receiver element with a single layer 370 (semiconductor structure 11, base layer of metal 13, metal based layer 14, window electrode 18) and conductive strips 304, 306 of the first PV cell in Fig. 83 attached below) hides a bus bar of a second active PV device (see the non-active element with the conductive adhesive strip 42 & insulating beads 60 of the second PV cell with the conductive adhesive strip 42 & insulating beads 60 in Fig. 83 attached below) from incident light (The incident light is considered to illuminate from top to bottom; The active 
	
    PNG
    media_image1.png
    479
    951
    media_image1.png
    Greyscale

	Regarding the claimed “top surfaces of the plurality of conductors being on a same plane as a top surface of the busbar when viewed in a cross-sectional view”, modified LUCH teaches top surfaces of the plurality of conductors and a top surface of the busbar (see the discussion above), but does not explicitly disclose the claimed feature.  However, TAKEDA discloses a solar cell electrode, wherein the bus bar had 15 μm thickness, and the finger lines had 15 μm thickness after firing [0048].  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thicknesses of the fingers and the busbar so as to be 15 μm, respectively, in modified LUCH as taught by TAKEDA, because the change in configuration of a element is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Therefore, modified LUCH teaches top surfaces of the plurality of conductors being on a same plane as a top surface of the busbar when viewed in a cross-sectional view (Since the fingers and the busbar have the same thickness (15 μm), the top surfaces of the fingers are on a same plane as the top surface of the busbar when viewed in a cross-sectional view).

	Regarding claim 27, Applicant is directed above for a full discussion as applied to claim 1.
	Modified LUCH teaches in each of the plurality of active PV devices, the busbar and the conductors form a comb structure (see the busbar and the fingers of BASOL, which form a comb structure) (see the rejection of claim 1, Fig. 83 of LUCH and Fig. 2 of BASOL).	

Claims 10 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over LUCH (US 6414235 B1) in view of BASOL (US 20080053522 A1), KANG (US 20110079274 A1), and TAKEDA (US 20100126565 A1) as applied to claim 1 above, further in view of DIMOV (US D600200 S).
	Regarding claims 10 and 14, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the plurality of the active PV devices comprise front contact PV cells, and the front contact PV cells are arranged in an annulus” in claim 10 and “wherein the plurality of active PV devices are disposed in an annular arrangement” in claim 14, LUCH teaches the plurality of the active PV devices comprise front contact PV cells (see the rejection of claim 5), but does not explicitly disclose the claimed “the front contact PV cells are arranged in an annulus” and “the plurality of active PV devices are disposed in an annular arrangement”.
	However, DIMOV discloses solar panel arrangement, wherein Fig. 1 shows the solar panels are arranged in an annulus.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the arrangement of the plurality of PV (photovoltaic) cells so as to be in an annulus in LUCH as taught by DIMOV, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over LUCH (US 6414235 B1) in view of BASOL (US 20080053522 A1), KANG (US 20110079274 A1), and TAKEDA (US 20100126565 A1) as applied to claim 1 above, further in view of CLEMENS (EP 2395563 A1) and GLENN (US 20030047208 A1).
	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
 	Regarding the claimed “wherein the support structure comprises: a thermally conducting substrate having an upper surface and an opposing lower surface; a metal layer disposed on the lower surface; one or more cooling channels coupled to the lower surface; and a printed circuit board (PCB) coupled to the upper surface”, LUCH teaches the support structure, but does not explicitly disclose the claimed feature.
	However, CLEMENS discloses photovoltaic systems, wherein Fig. 3 shows that the support structure comprises: a heat-spreading backplane 103 having upper surface and an opposing lower surface; heat sink 110 disposed on the lower surface; one or more cooling channels in the heat sink 110 coupled to the lower surface; and a printed circuit board 102 coupled to the upper surface (see Fig. 3).  And, CLEMENS discloses the photovoltaic cells can be electrically joined to corresponding positive traces 102A and negative traces 102B on printed circuit board 102, as a result, photovoltaic cells 101 can be connected to circuit board 102 in a single fabrication step [0016]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the support web in the device of LUCH with the support structure comprising the components as described above as taught by CLEMENS, because the photovoltaic cells can be connected to circuit board 102 in a single fabrication step and the heat can be dissipated via the backplane and the heat sink.

	However, GLENN discloses metallic heat sink.
	It would have been obvious to one of the ordinary skill in the art at the time of invention to employ the metallic material for the heat sink in the device of modified LUCH as taught by GLENN, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over LUCH (US 6414235 B1) in view of BASOL (US 20080053522 A1), KANG (US 20110079274 A1), and TAKEDA (US 20100126565 A1) as applied to claim 1 above, further in view of ALMY (US 20060000178 A1).
	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein each of the plurality of active PV devices are non-square in shape", LUCH does not explicitly disclose the claimed feature.
	However, ALMY teaches shingle assembly, wherein Fig. 2 shows the PV shingle assembly 18 is rectangle in shape.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the plurality of PV (photovoltaic) cells so as to be rectangle in shape in LUCH as taught by ALMY, because the change in shape is obvious absent persuasive evidence that the particular shape is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over LUCH (US 6414235 B1) in view of BASOL (US 20080053522 A1), KANG (US 20110079274 A1), and TAKEDA (US 20100126565 A1) as applied to claim 1 above, further in view of PINARBASI (US 20120125391 A1). 
	Regarding claims 24 and 25, Applicant is directed above for a full discussion as applied to claim 1.
 	Regarding the claimed “wherein each of the plurality of connectors includes a plurality of layers” in claim 24, and “wherein each of the plurality of layers is formed of a same material” in claim 25, LUCH teaches each of the plurality of connectors (see each of the conductive adhesive strips 42 in Fig. 83 of LUCH), but does not explicitly disclose the claimed feature.
	However, PINARBASI discloses two or more solar cells are shingled together (Abstract), wherein the conductive foil 124C may be a rectangular sheet which is folded into a V-shape as in the manner shown in the figures [0039].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the conductive adhesive strip so as to be folded into a V-shape in LUCH as taught by PINARBASI, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Therefore, modified LUCH teaches each of the plurality of connectors includes a plurality of layers (see the two parts of layers of the V-shape of the conductive adhesive strip) and each of the plurality of layers is formed of a same material (Each of the two parts is the same material) (see the discussion above).

Claims 24, 26, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over LUCH (US 6414235 B1) in view of BASOL (US 20080053522 A1), KANG (US 20110079274 A1), and TAKEDA (US 20100126565 A1) as applied to claim 1 above, further in view of FUKUSHIMA (US 20100116314 A1).
	Regarding claims 24 and 26, Applicant is directed above for a full discussion as applied to claim 1.
 	Regarding the claimed “wherein each of the plurality of connectors includes a plurality of layers” in claim 24, and “wherein the plurality of layers include a metal layer sandwiched by two adhesive layers” in claim 26, LUCH teaches each of the plurality of connectors (see each of the conductive adhesive strips 42 in Fig. 83 of LUCH), but does not explicitly disclose the claimed feature.
	However, FUKUSHIMA discloses an electric conductor connecting member for solar cell module, wherein the electric conductor connecting member 10 in FIG. 1 comprises a band-shaped metal foil 1 having roughened surfaces 1 a, 1 b on both main sides and a first adhesive layer 2 and second adhesive layer 3 formed on both roughened surfaces of the metal foil, and it has the form of an adhesive-attached metal foil tape (see [0044] and Fig. 1), wherein when each of solar cells in the solar cell module of the invention are connected together in series by electric conductor connecting members comprising adhesive layers formed on both roughened surfaces of metal foils having roughened surfaces on both main sides, such a solar cell module is highly reliable and convenient to produce [0034].
	It would have been obvious to one of the ordinary skill in the art at the time of invention to employ the electric conductor connecting member comprising a band-shaped metal foil having a first adhesive layer and second adhesive layer formed on both roughened surfaces of the metal foil in the device of LUCH as taught by FUKUSHIMA, because the solar cell modules using the electric conductor connecting member are highly reliable and convenient to produce, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified LUCH teaches each of the plurality of connectors includes a plurality of layers (see the metal foil, first adhesive layer, second adhesive layer in the electric conductor connecting member) and the plurality of layers include a metal layer sandwiched by two adhesive layers (The metal foil is 

	Regarding claim 28, Applicant is directed above for a full discussion as applied to claim 26.
 	Modified LUCH teaches the metal layer is configured to connect to a circuit external to a circuit (see the rejections of claims 1, 24, 26; The metal foil is connected to the circuit of the PV cell external to the circuit of the neighboring PV cell). 

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over LUCH (US 6414235 B1) in view of BASOL (US 20080053522 A1), KANG (US 20110079274 A1), and TAKEDA (US 20100126565 A1) as applied to claim 6 above, further in view of NATH (US 4617421). 
	Regarding claim 29, Applicant is directed above for a full discussion as applied to claim 6.
 	Regarding the claimed “wherein the electrically conductive adhesive includes epoxy, acrylic, polyimide, polyurethane, cyanate esters, or silicone”, modified LUCH discloses the electrically conductive adhesive (see the rejections of claims 1, 6), but does not explicitly disclose the claimed materials.  However, NATH discloses photovoltaic cells (see Fig. 5), wherein conductive epoxy may be employed for the interconnection of the photovoltaic cells (see Fig. 5, C12/L34-43).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the conductive epoxy material for the conductive adhesive strips in the device of modified LUCH as taught by NATH, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).


Response to Arguments
	Applicant's arguments filed on 01/07/2021 have been fully considered, but they are not persuasive.
	Regarding the rejections of claim 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant’s argument regarding that “the rejection is made without any analysis of what one of ordinary skill would recognize as being claimed when the language of Claim 28 is read in light of the specification” in P1, is not persuasive.
	As outlined in the previous office action, Examiner pointed out that “It is unclear what Applicant intends the recitation “connect to a circuit external to a circuit” to further limit” and “It is unclear whether the claimed “a circuit” is identical to or a different feature from the claimed “a circuit” previously recited”.  Therefore, the rejections are proper.  Appropriate correction must be required in order to overcome the rejections.  

	Regarding the rejections of claims 1, 5-7, 21-22, and 27 under 35 U.S.C. 103(a), Applicant’s argument regarding that “Combining Basol with Luch, Kang, and Meisel requires modifying the busbars 22 of Basol in order to make them flush with the conductors on the solar panels describes in the other reference, and thus renders Basol unable to directly connect the busbar of one solar cell to another; Basol teaches away from “top surfaces of the plurality of conductors being on a same plane as a top surface of the busbar when viewed in a cross-sectional view,”; Having the top surface of the busbars 22 on the same plane as the top 
	In the modified rejections, newly applied TAKEDA discloses the fingers and the busbar have the same thickness (15 μm).  Modified LUCH in view of BASOL, KANG, and TAKEDA teaches all limitations including “top surfaces of the plurality of conductors being on a same plane as a top surface of the busbar when viewed in a cross-sectional view” in claims 1, 21, 22. LUCH, BASOL, KANG, and TAKEDA are combinable because they are concerned with the same field of endeavor, namely solar cell and its electrodes.  Therefore, modified LUCH teaches the top surfaces of the fingers are on a same plane as the top surface of the busbar when viewed in a cross-sectional view (see the rejections of claims 1, 21, 22), which does not make BASOL unable to directly connect the busbar of one solar cell to another and has nothing to do with the risk of short circuits when a solar cell is connected to another solar cell via the busbar.  Regardless of the relative thickness (thickness difference) between the busbar and the fingers, the bottom electrode of one cell can touch the busbar of the next cell for the interconnection.  Therefore, BASOL does not teach away from “top surfaces of the plurality of conductors being on a same plane as a top surface of the busbar when viewed in a cross-sectional view”.

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726